Auwr~~   ILTEXAS



                      January 30, 1958

Honorable Robert S. Calvert
Comptroller of Public Accounts
Capitol Station
Austin, Texas
                                 Opinion No. WW-353
                                 Re:   May funds from the State
                                       Hospitals Building Fund
                                       be used for the purchase
                                       of a site for out-patient
                                       facilities at Dallas and
                                       San Antonio? May a portion
                                       of the same funds be used
                                       for the construction of
                                       out-patient facilities at
Dear Mr. Calvert:                      Dallas and San Antonio?
          You have requested the opinion of this office on
the following questions:
      "(1) May funds from the State Hospitals Building
           Fund be used for the purchase of a site for
           out-patient facilities at Dallas and San
           Antonio?
      "(2) May a portion of the same funds be used for
           the construction of out-patient facilities
           at Dallas and San Antonio?"
          House Bill 169, Acts 55th Legislature, Regular Ses-
sion, 1957, authorized the establishment of out-patient
clinics "In such locations as deemed necessary by said Board
and as money for their operation shall be made available."
The same session of the Legislature passed House Bill 133,
which reappropriated to the Board for Texas State Hospitals
and Special Schools all unexpended balances remaining in the
State Hospitals Building Fund for certain purposes, fncluding
"the construction and equipment of new buildings." House
Bill 133 also included a special provision as follows:
Honorable Robert S. Calvert, Page 2 (Ww-353).


          “d’
           .  No money appropriated by this Article
     may be spent for planning or oonstructing new or
     additional institutions, or for the purchase of
     sites therefor, without sgeclfia authorization
     of the Legislature . . .
          We are advised that the Board now desires to use a
portion of the reappropriated funds for the purchase of a
site and the construction of out-patient facilities as
indicated by your questions.
          We are of the opinion that funds have been appro-
priated and are available for the purposes indicated. Such
funds may be used for the purchase of sites and construction
of out-patient facilities if there exists prior statutory
authorization for the establishment of such facilities. In
that connection, Attorney General's Opinion WW-207 held that
"House Bill 156, Acts 21st Legislature, 1889, Chapter 69,
page 79, constitutes a valid pre-existing law authorizing the
construction of out-patient facilities in connection with
San Antonio State Hospital." Further, Attorney General's
Opinion WW-101 held that "Article 3192a, V.C.S., 1925, as
amended, is the enacting statute which creates the Dallas
Psychopathic Hospital as defined in Article 3192, V.C.S.,
1925." This Opinion also noted that such hospital in Dallas
had never been established, and since the statute creating
the institution had not been repealed, the same could be
established at Dallas, Texas, "as a psychopathic hospital for
the treatment of nervous and mental diseases for both an -in
and out-patient clinlc7" (l3nphaslsadded).
          It.is clear, therefore, that sufficient pre-existing
statutory authority exists for the establishment of the facili-
ties in question in both Dallas and San Antonio. Implimented
by the reappropriation provision of House Bill 133, as cited
above, we are of the opinion that funds from the State Hospi-
tals Building Fund may be used for the purchase of a site for
out-patient facilities at Dallas and San Antonio, and a
portion of the same funds may be used for the construction of
out-patient facilities at Dallas and San Antonio.
                            SUMMARY
          Funds from the State Hospitals Building
          Fund may be used for the purchase of a
Honorable Robert S. Calvert, Page 3 (WW-353).


            site for out-patient facilities at Ballas
            andSan Antonio, and a portion of the
            same funds may be used for the construc-
            tion of out-patient facilities at Dallas
            9ndSan Antonio.
                                 Yours very truly,
                                 WILL WILSON
                                 Attorney General of Texas



                                    B. H. Timmlns, Jr.
                                    Assistant
BHT:jl
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Ralph R. Rash
Jack Goodman
J. Mark McLaughlin
REVIEWEBFORTHEATTORNEYGENERAL
BY:
     W. V. Geppert